Citation Nr: 1533029	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  14-01 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

1.  Entitlement to a compensable disability rating for service-connected hammer toe of the right great toe.

2.  Entitlement to service connection for cold injury residuals.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970 and from November 1974 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran asserts entitlement to a compensable initial disability rating for service-connected hammer toe of the right second toe.  He also claims entitlement to service connection for cold injury residuals.  After having considered the matter, and for reasons expressed immediately below, the Board finds that further development is required before the claims may be finally adjudicated.

The Board initially notes that the April 2013 VA examiner reported the Veteran served in the United States Army Reserves until March 2010.  However, the Veteran's service treatment records and service personnel records from his Reserve service have not been associated with the claims file.  As such, these service records should be obtained for consideration in connection with the issues on appeal.

With respect to the initial rating claim, the Veteran was most recently afforded a VA examination in April 2013.  An x-ray, conducted in conjunction with the examination, documented multiple bilateral hammer toe deformities, as well as degenerative changes including a tiny enthesophtye at the insertion of the Achilles tendon on the calcaneus.  The examiner noted the degenerative changes, but did not clarify whether the Veteran suffered from degenerative changes, to include arthritis, due to the service-connected hammer toe of the right second toe.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one).  To this end, the Board additionally notes that a September 2009 VA treatment record documented a diagnosis of "hammer toe, arthritis."  Accordingly, the Board finds that, upon remand, the Veteran should be afforded an updated VA examination with findings as to whether the Veteran is diagnosed with arthritis due to the service-connected hammer toe of the right second toe.  See Colvin v. Derwinski, 1 Vet. App. 191, 195 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

With respect to the claimed cold injury residuals, the Veteran asserts that he suffers from cold injuries of the toes, fingers, nose, cheeks, and ears due to cold exposure while he was stationed in Alaska.  See, e.g., the Veteran's statement dated November 2008 & his VA Form 9 dated January 2013.  Of note, the Veteran's service personnel records confirm that he served in Alaska for twenty months.  Moreover, the Veteran is competent to describe observable symptoms such as sensitivity to cold and redness of the toes, fingers, nose, cheeks, and ears.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has not been afforded a VA examination as to his cold injury residuals claim.  The Board finds that a VA examination is required to address whether the Veteran is currently diagnosed with cold injuries of the toes, fingers, nose, cheeks, and ears that were incurred in or aggravated by his military service.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  A remand for a VA examination should therefore be accomplished in order to address the outstanding questions of diagnosis and nexus with respect to the claimed cold injury residuals.

Also, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran may have received at a VA health care facility since November 2013.  All such available documents should be associated with the claims file.

2. Contact the appropriate records custodians, in order to obtain the Veteran's treatment and personnel records from his service in the U.S. Army Reserves from 1979 to 2010.  Any response should be associated with the Veteran's claims file.  If said records cannot be obtained, provide the Veteran with specific notice of the unavailability of these records pursuant to 38 C.F.R. § 3.159(e)(1).  All such available records should be associated with the Veteran's claims file.

3. Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected hammer toe disability.  All indicated tests and studies shall be conducted.  All relevant electronic records contained in VBMS and Virtual VA system, including a copy of this remand, must be sent to the examiner for review.

All symptoms relative to the Veteran's hammer toe disability shall be set forth in detail.  The examiner shall specifically report the number of toes affected and whether there is resulting claw foot and/or arthritis, and if so, describe its manifestations and their severity.  Any additional foot disability resulting from the hammer toe deformity should be identified and its severity described in detail.  The examiner must provide a detailed explanation for all findings made.

4. Thereafter, schedule the Veteran for a VA examination to address the claimed cold injury residuals disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should elicit from the Veteran a detailed account of any instances of in-service and post-military cold injury symptomatology.

The examiner should either diagnose or rule out current disabilities of the toes, fingers, nose, cheeks, and ears.

If any disability of the toes, fingers, nose, cheeks, and/or ears is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any such disability, had its clinical onset during the Veteran's active duty or is otherwise related to such service, to include his presumed exposure to cold temperatures while stationed in Alaska.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

The absence of evidence of treatment for the claimed disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

5. Thereafter, readjudicate the claims on appeal.  If the benefits sought remain denied, the Veteran should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

